People v Teri W. (2016 NY Slip Op 06260)





People v Teri W.


2016 NY Slip Op 06260


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1768 1832/11

[*1]The People of the State of New York, Respondent,
vTeri W., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Seth Steed of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered June 6, 2012, convicting defendant, upon her plea of guilty, of sexual abuse in the first degree, adjudicating her a youthful offender and sentencing her to a term of 10 years' probation, unanimously affirmed.
Although the court adjudicated defendant a youthful offender, it lawfully imposed a 10-year term of probation rather than a 5-year term (see People v Gray, 2 AD3d 275, 275 [1st Dept 2003] lv denied 1 NY3d 628 [2004]). We decline to revisit our holding in Gray.
Although we do not find that defendant made a valid waiver of her right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK